Citation Nr: 1402952	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral knee disability, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from January 1980 to January 1983

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of service connection for a bilateral knee disability is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2007 the Board denied service connection for a bilateral knee condition.

2.  Evidence submitted since the Board's Nay 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision, in which the Board denied service connection for a bilateral knee condition, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the Board's May 2007 decision; thus, the claim of service connection for a bilateral knee condition is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2021); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In a March 2003 rating decision, the RO denied service connection for a bilateral knee condition on the basis that there was no evidence linking a current knee diagnosis to service and arthritis was not manifest in the initial post-service year to a compensable degree.  The Veteran perfected an appeal to the Board.  In a May 2007 decision, the Board also denied service connection for a bilateral knee condition on the basis that the current bilateral knee condition was not casually or etiologically related to service.  The Board acknowledged the Veteran's contentions that he was treated for knee complaints and diagnosed with knee pain and chondromalacia during service, but stated that the Veteran was not competent to provide a medical opinion regarding the etiology of his current knee condition.  The Board also relied upon a November 2007 VA medical opinion which concluded that there was no connection between chronic disability of the knees and service.  It was noted that current x-rays were negative.  The Veteran did not initiate an appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  

The May 2007 Board decision, in which the Board denied service connection for a bilateral knee condition, is final.  38 U.S.C.A. § 7104(b).  Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of duplicate service treatment records, duplicate VA medical records, VA outpatient treatment records dated from 2007 to 2012, and a VA QTC examination report dated in August 2009.  The VA records and QTC report document that the Veteran currently has arthritis as well as bilateral chondromalacia and patellofemoral syndrome.  Also, the records indicate that the Veteran stated that her knee problems have existed since service and that the knee pain had been present since the 1980's.  In addition, the Veteran has again endorsed that she has had continual knee problems since her inservice diagnoses of chondromalacia and patellar pain syndrome.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Further, in  Shade v. Shinseki, 24 Vet. App. 110 (2010)., the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The new evidence submitted to the record suggests the presence of a bilateral knee disorder since service and includes the same diagnoses as were present during service.  The Veteran's statements, although not considered competent at the time of the prior Board decision, may now be potentially considered to be competent evidence and capable of medical substantiation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, new and material evidence has been received since the Board's May 2007 decision; thus, the claim of service connection for a bilateral nee disability is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a bilateral knee disability is granted.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Because the Board finds that the Shade test has been met, but noting that there is conflicting evidence in this case, the Board finds that a VA medical opinion should be obtained to determine whether it is at least as likely as not that the Veteran's bilateral knee diagnoses are elated service or if arthritis was manifest within one year of separation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter pertaining to service connection.  

2.  Obtain a VA medical opinion.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee diagnoses had their clinical onset during service; or are related to any in-service disease, event, or injury; or if arthritis was present in the initial post-service year.  

The examiner should acknowledge and address the Veteran's report of having knee problems since she was diagnosed during service with chondromalacia and patellar pain syndrome.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


